RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206
        ELECTRONIC CITATION: 2000 FED App. 0127P (6th Cir.)
                    File Name: 00a0127p.06


UNITED STATES COURT OF APPEALS
                  FOR THE SIXTH CIRCUIT
                    _________________


                                  ;
                                   
 ROGER ANTHONY BROWN,
                                   
         Plaintiff-Appellant,
                                   
                                   
                                       No. 99-5457
            v.
                                   
                                    >
 JAMES MORGAN, Warden;             
                                   
                                   
 JAMES B. MITCHELL; DOUG

         Defendants-Appellees. 
 SAPP,
                                   
                                  1
       Appeal from the United States District Court
    for the Eastern District of Kentucky at Lexington.
     No. 98-00492—Karl S. Forester, District Judge.
                  Submitted: February 3, 2000
                Decided and Filed: April 7, 2000
        Before: MERRITT and MOORE, Circuit Judges;
                 HEYBURN, District Judge.*




    *
     The Honorable John G. Heyburn II, United States District Judge for
the Western District of Kentucky, sitting by designation.

                                  1
2    Brown v. Morgan, et al.                      No. 99-5457      No. 99-5457                     Brown v. Morgan, et al.       3

                    _________________                              unambiguously requires exhaustion as a mandatory threshold
                                                                   requirement in prison litigation. Prisoners are therefore
                         COUNSEL                                   prevented from bringing suit in federal court for the period of
                                                                   time required to exhaust “such administrative remedies as are
ON BRIEF: Roger Anthony Brown, West Liberty,                       available.” For this reason, the statute of limitations which
Kentucky, pro se.                                                  applied to Brown’s civil rights action was tolled for the period
                                                                   during which his available state remedies were being
                    _________________                              exhausted. See Harris v. Hegmann, 198 F.3d 153, 157-59
                                                                   (5th Cir. 1999) (per curiam); Cooper v. Nielson, 194 F.3d
                        OPINION                                    1316, 1999 WL 719514 (9th Cir. (Cal.)).
                    _________________
                                                                     In the case before us, it is not clear when the period of
   MERRITT, Circuit Judge. This appeal arises from pro se          exhaustion expired. In order to properly determine the last
Kentucky prisoner Roger Anthony Brown’s civil rights suit          possible date on which Brown could file his complaint, it is
against prison officials for allegedly denying him access to the   necessary to determine the period of time during which the
courts. The District Court dismissed his civil rights suit as      limitations period was tolled in order for Brown to pursue his
frivolous for failure to comply with the statute of limitations    administrative remedies. Therefore, we REVERSE the
pursuant to 28 U.S.C. § 1915A. The case has been referred to       District Court’s dismissal and REMAND in order that the
this panel pursuant to Rule 34(j)(1), Rules of the Sixth           District Court may consider and decide the period during
Circuit. We unanimously agree that oral argument is not            which the statute of limitations was tolled and for such other
needed. See Fed. R. App. P. 34(a).                                 proceedings as may be necessary.
  Brown, proceeding in forma pauperis, claimed in a
complaint dated November 30, 1998, that several Kentucky
corrections officials denied him access to the courts by
denying him access to legal books and legal aides. The
District Court dismissed Brown’s suit, concluding that it was
barred by Kentucky’s one-year statute of limitations. In his
timely appeal, Brown argues that the district court erred by
dismissing his suit as barred by the statute of limitations. The
defendants have not been served. We review de novo a
judgment dismissing a suit as frivolous under § 1915A. See
McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997).
  The Prison Litigation Reform Act amended 42 U.S.C.
§ 1997e to provide: “No action shall be brought with respect
to prison conditions under section 1983 of this title, or any
other Federal law, by a prisoner confined in any jail, prison,
or other correctional facility until such administrative
remedies as are available are exhausted.” 42 U.S.C.
§ 1997e(a) (1999) (emphasis added). This language